DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
Applicants argue that Beppu does not teach the amended invention, more specifically sheath layer contacts at least a portion of the first surface of the light emitting structure layer. The examiner respectfully disagrees and asserts that a modified embodiment from Fig. 1 (embodiment of Fig. 12) shows the amended limitations where a sheath layer 23 contacts at least a portion of a first surface (bottom surface) of the light emitting structure layer. Refer to modified grounds of rejection necessitated by amendment below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beppu et al. US Patent Publication No. 20160093780 (previously cited).
Regarding claim 1.  Beppu discloses a light emitting diode apparatus (Fig. 12, embodiment described in ¶177, reference to Fig. 1-2 and method Figs. 8a-8b for overlapping subject matter) comprising: a wavelength conversion layer (Fig. 1b/12, item 3) having a first refractive index (layer 3 comprises a light transmissive resin (¶96) thus has some intrinsic refractive index value); a light emitting diode layer comprising a base layer (see item 11 in Fig. 2, item 11 is up in Fig. 1b/12 facing layer 3) arranged on the wavelength conversion layer, and a light emitting structure layer having a first surface and a second surface that is opposite to the first surface and that is  arranged on the base layer (see item 12 in Fig. 2, item 12 is on lower side facing electrodes in Fig. 1b/12, the first surface is the bottom surface contacting electrodes and the second surface is the upper surface of 12 in Fig. 1B/12); a light transmission layer (21B) arranged on the wavelength conversion layer, surrounding a sidewall of the light emitting diode layer and contacting the sidewall of the light emitting diode layer (layer 21B is formed surrounding the sidewalls of the LED chip, see Fig. 1a-1b, Fig. 12), and having a second refractive index (layer 21 is formed of light transmissive resin (¶76) thus has a refractive index); and a sheath layer (23) arranged to cover the light transmission layer (refer to Fig. 12, layer 23 covers the layer 21B (light transmission layer)) and to contact at least a portion of the first surface of the light emitting structure layer (refer to Fig. 12, 23 contacts at least a portion of the first surface (bottom surface) of the light emitting structure layer 12)), and having a third refractive index less than the second refractive index (¶179 discloses the composition of the layer 23 is resin rich 
Regarding claim 4. Beppu discloses the light emitting diode apparatus of claim 1, wherein at least a portion of the sidewall of the light emitting diode layer contacts the sheath layer (sheath layer 23 contacts the sidewall of the LED layers 11/12).
Regarding claim 5. Beppu discloses the light emitting diode apparatus of claim 1, further comprising: a first bump (Fig. 1b/12, item 93) and a second bump (93) which are arranged on a first surface of the light emitting structure layer and are electrically connected with the light emitting structure layer (see Fig. 1b/12); an N electrode (n-electrode 13) arranged on the first surface of the light emitting structure layer, and electrically connected with the first bump; and a P electrode (p-electrode 15) arranged on the first surface of the light emitting structure layer, and electrically connected with the second bump.
Regarding claim 6. Beppu discloses the light emitting diode apparatus of claim 5, wherein the sheath layer surrounds at least a portion of a sidewall of the first bump and at least a portion of a sidewall of the second bump (Fig. 1a-1b/12, sheath 23 surrounds the outer sidewalls of the bumps 93).
Regarding claim 7. Beppu discloses the light emitting diode apparatus of claim 6, wherein the sheath layer completely surrounds the sidewall of the first bump and the sidewall of the second bump (refer to plan view Fig. 8a, item 2 (includes layer 23) completely surrounds the outer boundary of the LED 1 and bumps).
Regarding claim 8: Beppu discloses the light emitting diode apparatus of claim 1, wherein the first refractive index is the same as the second refractive index (¶96 
Regarding claim 9: Beppu discloses the light emitting diode apparatus of claim 1, wherein the sidewall of the light emitting diode layer is completely surrounded by the light transmission layer (refer to plan view Fig. 8a, item 2 (includes layer 21B(light transmission layer) completely surrounds the outer boundary of the LED 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beppu.
Regarding claim 2.  Beppu teaches the light emitting diode apparatus of claim 1, but is silent with respect to wherein the second refractive index is less than the first refractive index.
However, Beppu teaches to forming layers of the invention with higher refractive index than adjacent layers toward the outside of the device in order to efficiently reflect light to outer faces of the device based on Snell’s law (¶81, 200, 259). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the refractive index of the wavelength conversion layer to be 
Regarding claim 3. Beppu teaches the light emitting diode apparatus of claim 2, wherein the base layer has a fourth refractive index that is greater than the first refractive index (base layer is formed of semiconductor material which has intrinsically  greater refractive index than the resin of the wavelength layer 3 (resins are silicone resins, see ¶77)).
Regarding claim 11:  Beppu discloses a light emitting diode apparatus (Fig. 12, embodiment described in ¶177, also see Figs. 1-2, also see method Figs. 8a-8b for overlapping subject matter) comprising: a wavelength conversion layer (Fig. 1b/12, item 3) having a first refractive index (layer 3 comprises a light transmissive resin (¶96) thus has some intrinsic refractive index value); a light emitting diode layer having a first surface and a second surface that is opposite to the first surface and that is arranged on the wavelength conversion layer (see items 11/12 in Fig. 1b/12, 2, item 12 is on lower side facing electrodes in Fig. 1b/12, first surface is the bottom surface of 12 and second surface is the upper surface of 12); a light transmission layer (21B) arranged on the wavelength conversion layer, surrounding a sidewall of the light emitting diode layer (layer 21B is formed surrounding the sidewalls of the LED chip, see Fig. 1a-1b/12), and having a second refractive index (layer 21/21B is formed of light transmissive resin (¶76) thus has a refractive index); and a sheath layer (Fig. 12, item 23) arranged to cover the light transmission layer (refer to Fig. 12, layer 23 covers the layer 21B (light transmission layer) and to contact at least a portion of the first surface of the light 
However, Beppu teaches to forming layers of the invention with higher  refractive index than adjacent layers toward the outside of the device in order to efficiently reflect light to outer faces of the device based on Snell’s law (¶81, 200, 259). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the refractive index of the wavelength conversion layer to be higher relative to the refractive index of the adjacent light transmission layer so that the light emitted by the light emitting element can be efficiently reflected towards the extraction surfaces of the device as taught by Beppu above.  
Regarding claim 12. Beppu teaches the light emitting diode apparatus of claim 11, wherein the light transmission layer contacts the sidewall of the light emitting diode layer (refer to Fig. 1b/12, layer 21/21B contacts sidewall of the LED chip 1 with layers 11/12, note that contact is not limited to directly contacting where there are no intervening layers).
Regarding claim 14. Beppu teaches the light emitting diode apparatus of claim 11, wherein at least a portion of the sheath layer is arranged between the bump and the 
Regarding claim 15. Beppu teaches the light emitting diode apparatus of claim 11, wherein the sidewall of the light emitting diode layer is completely surrounded by the light transmission layer (refer to Fig. 1a-1b/12, 8a-8b, layer 21/21B is completely surrounding the sidewalls of LED chip 1).
Regarding claim 16: Beppu discloses a light emitting diode apparatus (Fig. 12, embodiment described in ¶177, also see Figs. 1-2, method Figs. 8a-8b for overlapping subject matter) comprising: a wavelength conversion layer (Fig. 1b/12, item 3) having a first refractive index (layer 3 comprises a light transmissive resin (¶96) thus has some intrinsic refractive index value); a light emitting diode layer comprising a base layer (see item 11 in Fig. 2, item 11 is up in Fig. 1b/12 facing layer 3) arranged on the wavelength conversion layer, and a light emitting structure layer (see item 12 in Fig. 2, item 12 is on lower side facing electrodes in Fig. 1b/12) arranged on the base layer; a light transmission layer (Fig. 12, item 21B) arranged on the wavelength conversion layer, surrounding and contacting a sidewall of the light emitting diode layer (Fig. 12, layer 21B is formed surrounding and contacting the sidewalls of the LED chip, also see Fig. 1a-1b item 21), and having a second refractive index (layer 21/21B is formed of light transmissive resin (¶76) thus has a refractive index); and a sheath layer (Fig. 12, item 23) arranged to cover the light transmission layer (refer to Fig. 12, layer 23 covers sides of the LED chip and the layer 21B (light transmission layer)) and to contact at least a portion of the first surface of the light emitting structure layer (refer to Fig. 12, sheath 23 contacts at least a portion of the bottom (first) surface of the light emitting structure layer 
However, Beppu teaches to forming layers of the invention with higher  refractive index than adjacent layers toward the outside of the device in order to efficiently reflect light to outer faces of the device based on Snell’s law (¶81, 200, 259)  therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the refractive index of the wavelength conversion layer to be higher relative to the refractive index of the adjacent light transmission layer and or sheath layers so that the light emitted by the light emitting element can be efficiently reflected towards the extraction surfaces of the device as taught by Beppu above.  
Regarding claim 17. Beppu teaches the light emitting diode apparatus of claim 16, wherein the second refractive index is greater than the third refractive index (¶179 discloses the composition of the layer 23 is resin rich compared to layer 21B which has higher content of light reflective substance thus layer 23 has lower refractive index than the layer 21B).
Regarding claim 18. Beppu teaches the light emitting diode apparatus of claim 16, wherein the base layer has a fourth refractive index that is greater than the first refractive index (base layer is formed of semiconductor material which has intrinsically  
Regarding claim 19.  Beppu teaches the light emitting diode apparatus of claim 16, further comprising a bump (Fig. 1b/12, item 93) arranged on the light emitting structure layer and electrically connected with the light emitting structure layer, wherein the sheath layer surrounds at least a portion of a bump sidewall of the bump (refer to Fig. 1a-1b/12, also Fig. 8a, layer 2 and 3 surround the sidewalls of the device including the bump).
Regarding claim 20. Beppu teaches the light emitting diode apparatus of claim 16, wherein at least a portion of the sidewall of the light emitting diode layer contacts the sheath layer (Fig. 12, sheath layer 23 contacts sidewall of the LED chip 1).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829